DETAILED ACTION
1.	After an unsuccessful telephone call on February 15, the examiner made multiple attempts to reach the attorney to request to cancel the withdrawn claims. The attorney failed to respond, an office action will be mailed indicating allowability of the claims and identifying the necessary corrections.
2.	This application is in condition for allowance except for the following formal matters: 
		Claim 3 (Cancelled)
		Claim 5 (Cancelled)
Claim 7 (Cancelled)
Claim 9 (Cancelled)
Claims 11-13 (Cancelled)
Claims 16-20 (Cancelled)
Conclusion
3.	Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).  A shortened statutory period for reply to this action is set to expire TWO MONTHS from the mailing date of this letter.

4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELICA M MCKINNEY whose telephone number is (571)270-3321.  The examiner can normally be reached on 7AM-4PM EST M-F. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If 


/ANGELICA M MCKINNEY/Primary Examiner, Art Unit 2653